Citation Nr: 0909431	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to an increased rating for service-connected 
lumbar paravertebral fibromyositis, discogenic disease with 
herniated nucleus pulposus at L4-L5 and L5-S1, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claims.  

In the October 2008 Informal Hearing Presentation (IHP), the 
Veteran's representative asserts that there are several 
inferred issues raised in a January 2007 private medical 
record, to include depression and sleep disorder, that the RO 
has not addressed.  These issues are REFERRED to the RO for 
appropriate action.  

The issue of entitlement to an increased rating for service-
connected lumbar paravertebral fibromyositis, discogenic 
disease with herniated nucleus pulposus at L4-L5 and L5-S1 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has been treated for, or diagnosed with, bilateral 
hearing loss.  

2.  There is no medical evidence of record showing that the 
Veteran has been treated for, or diagnosed with, bilateral 
tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Certain enumerated disorders, such as other 
organic diseases of the nervous system, are presumed to have 
been incurred in service if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral tinnitus and 
bilateral hearing loss as a result of acoustic trauma during 
active service, and that these conditions have existed since 
then to the present time.  He asserts that he was a combat 
jet pilot for 27 years, with many combat missions over 
Vietnam, and that the evidence of record shows a diagnosis of 
tinnitus.  See September 2005 VA Form 21-4138; January 2006 
statement in support of claim; February 2007 VA Form 9; March 
2007 VA Form 21-4138.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, bilateral 
hearing loss or tinnitus.  He was seen in June 1986 with 
complaint of right sided head pain, to include right ear 
pain, without any known trauma.  He was assessed with otalgia 
possibly secondary to TMJ dysfunction, but no mention was 
made of any hearing loss or tinnitus.  See emergency care and 
treatment record.  The Veteran was seen again the following 
month with complaint of right sided head pain, to include the 
right ear, at which time the assessment made was head pain of 
questionable etiology.  Again, no mention was made of hearing 
loss or tinnitus.  See July 1986 health record.  

The service treatment records include several audiograms 
conducted throughout the Veteran's period of service.  None, 
however, show that the Veteran exhibited hearing loss per VA 
standards.  See reports of medical examination dated July 
1963, July 1974, January 1966, January 1967, January 1968, 
February 1968, January 1969, December 1969, December 1970, 
January 1972, February 1973, February 1974, February 1975, 
February 1976, February 1977, January 1978, December 1978, 
December 1979, December 1980, February 1982, February 1983, 
February 1985, February 1987, February 1989, and May 1991; 
see also AF Forms 1446 dated February 1941 [sic], February 
1984, February 1985, and February 1990; Hearing Conservation 
Data reports dated February 1975, February 1976, January 
1978, December 1979, December 1980, February 1985, February 
1986, and February 1987; July 1963 reference audiogram.  At 
the time of his separation from service, the Veteran denied 
ear, nose, or throat trouble and hearing loss and there were 
no notions made in reference to hearing loss and/or tinnitus.  
Moreover, clinical evaluation of the Veteran's ears and drums 
was normal.  See May 1991 reports of medical examination and 
history.  

The post-service medical evidence of record is also devoid of 
reference to complaint of, or treatment for, bilateral 
hearing loss or tinnitus.  In fact, the only record contained 
in the claims folder that references the ears reveals that 
the Veteran denied hearing loss, ringing in his ears, 
earaches and running ears.  See May 1993 record from Walter 
Reed Hospital.  The Board notes that the Veteran has not 
submitted any records revealing treatment for either 
condition, nor has he notified VA that he is currently 
receiving treatment for bilateral hearing loss and/or 
tinnitus at VA or private facilities.  

The evidence of record does not support either of the 
Veteran's claims.  While the Board acknowledges the Veteran's 
contention that he has had bilateral hearing loss and 
tinnitus since service, none of the audiograms conducted 
during service reveal auditory thresholds that meet the 
requirements of 38 C.F.R. § 3.385 and there is no mention of 
complaint involving tinnitus, or ringing in his ears, during 
service.  Moreover, while the Board also acknowledges the 
Veteran's contention that bilateral hearing loss and tinnitus 
have existed since service, there is no post-service medical 
evidence of record showing that the Veteran has complained 
of, been treated for, or diagnosed with either condition, and 
no medical evidence showing that he exhibits hearing loss in 
either ear that meets VA standards.  The application of 38 
C.F.R. § 3.303 has an explicit condition that the Veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In the absence of evidence that the 
Veteran currently has tinnitus or bilateral hearing loss, 
service connection is not warranted and the claims must be 
denied.  See 38 C.F.R. §§ 3.303, 3.385.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the March 2006 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See November 2005 letter.  Accordingly, the duty 
to notify has been.  The Veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See December 2007 
letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been associated with the claims folder.  The 
Board acknowledges the contention raised by the Veteran's 
representative in the October 2008 IHP, namely that these 
claims should be remanded in order for appropriate VA 
examinations to be conducted.  The representative asserts 
that by virtue of the awards and decorations the Veteran has 
received, he should be considered a combat veteran and that 
an examination is needed to determine the nature and 
severity, as well as the etiology, of any hearing loss and 
tinnitus that exists.  The Board disagrees and finds that in 
the absence of any evidence showing that the Veteran has a 
current disability, remand for an examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

The Veteran seeks an increased rating for service-connected 
lumbar paravertebral fibromyositis, discogenic disease with 
herniated nucleus pulposus at L4-L5 and L5-S1.  In support of 
his claim, he submitted a VA Form 21-4142 in August 2005, 
which reported treatment for his back on two dates in May 
2005 from Dr. L. A.  There is no indication from review of 
the record that the RO made any effort to obtain records from 
the identified physician, though the Board does acknowledge 
that records from Dr. A. dated in May 2005 and June 2005 have 
been associated with the claims folder.  On remand, however, 
the RO should make sure that the Veteran's entire record of 
treatment related to his back has been obtained from Dr. A.  

In a January 2006 statement in support of claim, the Veteran 
reports receiving treatment for his back from Dr. F. V. 
between 2003 and 2005.  He submitted a blank, but signed, VA 
Form 21-4142 in conjunction with this statement and informed 
the RO that it was for its use as deemed appropriate.  It 
appears that the Veteran was not aware that he needed to 
provide the pertinent information regarding Dr. V. if he 
wanted the RO to obtain relevant records, and the RO did not 
inform him of such.  Therefore, on remand, the RO should make 
a specific effort to obtain the Veteran's consent and 
authorization for the release of records from Dr. V.  This is 
especially important in light of the fact that Dr. V. has 
submitted a statement in support of the Veteran's claim in 
which he reports treating the Veteran for the past 10 years.  
See January 2007 medical summary.  

The Veteran underwent a VA compensation and pension (C&P) 
spine examination in November 2006.  This examination is now 
over two years old.  When a Veteran claims that his condition 
is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, the VA's duty to assist includes 
providing a new examination.  See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In light of the fact that the 
Veteran's claim must be remanded in order to make attempts to 
obtain the above-noted private medical records, the Board 
finds that fundamental fairness warrants the scheduling of a 
more contemporaneous VA examination to assess the current 
severity of the Veteran's service-connected back disability.  

Lastly, the Board concludes that the Veteran should be given 
notice that provides him with the rating criteria for higher 
ratings for his service-connected lumbar paravertebral 
fibromyositis, discogenic disease with herniated nucleus 
pulposus at L4-L5 and L5-S1, to ensure compliance with the 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim for lumbar paravertebral 
fibromyositis, discogenic disease with 
herniated nucleus pulposus at L4-L5 and 
L5-S1, as outlined in Vazquez-Flores v. 
Peake.

2.  Make arrangements to obtain treatment 
records from Doctors F. V. and L. A.  

3.  Thereafter, schedule the Veteran for 
a VA examination of his lumbar spine.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner, and it must be noted in the 
report that such a review was undertaken.  
All necessary tests, including x-rays if 
indicated, should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected lumbar 
paravertebral fibromyositis, discogenic 
disease with herniated nucleus pulposus 
at L4-L5 and L5-S1.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected lumbar 
paravertebral fibromyositis, discogenic 
disease with herniated nucleus pulposus 
at L4-L5 and L5-S1 and fully describe the 
extent and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected lumbar paravertebral 
fibromyositis, discogenic disease with 
herniated nucleus pulposus at L4-L5 and 
L5-S1, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.  

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


